Exhibit 10.8

 

 

 

 

 

TESARO, Inc.

2015 NON-EMPLOYEE DIRECTOR STOCK INCENTIVE PLAN

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



   

   

--------------------------------------------------------------------------------

 

 

TABLE OF CONTENTS

 

 

 

Page

1.

PURPOSE


1 

2.

DEFINITIONS


1 

3.

ADMINISTRATION OF THE PLAN


6 

 

3.1         Committee


6 

 

3.1.1          Powers and Authorities


6 

 

3.1.2          Composition of the Committee


6 

 

3.2         Board


6 

 

3.3         Terms of Awards


7 

 

3.3.1          Committee Authority


7 

 

3.3.2          Forfeiture; Recoupment


7 

 

3.4         No Repricing Without Stockholder Approval


8 

 

3.5         Deferral Arrangement


8 

 

3.6         Registration; Share Certificates


8 

4.

STOCK SUBJECT TO THE PLAN


8 

 

4.1         Number of Shares of Stock Available for Awards


8 

 

4.2         Share Usage


8 

5.

TERM; AMENDMENT AND TERMINATION


9 

 

5.1         Term


9 

 

5.2         Amendment, Suspension, and Termination


9 

6.

AWARD ELIGIBILITY AND LIMITATIONS


9 

 

6.1         Eligible Grantees


9 

 

6.2         Limits.


10 

 

6.3         Stand-Alone, Additional, Tandem, and Substitute Awards


10 

7.

AWARD AGREEMENT


10 

8.

TERMS AND CONDITIONS OF OPTIONS


10 

 

8.1         Option Price


10 

 

8.2         Vesting and Exercisability


10 

 

8.3         Term


10 

 

8.4         Termination of Service


11 

 

8.5         Limitations on Exercise of Option


11 

 

8.6         Method of Exercise


11 

 

8.7         Rights of Holders of Options


11 

 

8.8         Delivery of Stock


11 

 

8.9         Transferability of Options


12 

 

8.10       Family Transfers


12 

9.

TERMS AND CONDITIONS OF STOCK APPRECIATION RIGHTS


12 

 

9.1         Right to Payment and SAR Price


12 

 

9.2         Other Terms


12 

 

9.3         Term


13 

 

9.4         Rights of Holders of SARs.


13 





i

  

--------------------------------------------------------------------------------

 

 

 

 

9.5         Transferability of SARs


13 

 

9.6         Family Transfers


13 

10.

TERMS AND CONDITIONS OF RESTRICTED STOCK AND RESTRICTED STOCK UNITS


13 

 

10.1       Grant of Restricted Stock and Restricted Stock Units


13 

 

10.2       Restrictions


14 

 

10.3       Registration; Restricted Stock Certificates


14 

 

10.4       Rights of Holders of Restricted Stock


14 

 

10.5       Rights of Holders of Restricted Stock Units


14 

 

10.5.1        Voting and Dividend Rights


14 

 

10.5.2        Creditor’s Rights


15 

 

10.6       Termination of Service


15 

 

10.7       Purchase of Restricted Stock and Shares of Stock Subject to
Restricted Stock Units


15 

 

10.8       Delivery of Shares of Stock


15 

11.

TERMS AND CONDITIONS OF UNRESTRICTED STOCK AWARDS


15 

 

11.1       Unrestricted Stock Awards


15 

12.

FORMS OF PAYMENT


16 

 

12.1       General Rule


16 

 

12.2       Surrender of Shares of Stock


16 

 

12.3       Cashless Exercise


16 

 

12.4       Other Forms of Payment


16 

13.

REQUIREMENTS OF LAW


16 

 

13.1       General


16 

 

13.2       Rule 16b-3


17 

14.

EFFECT OF CHANGES IN CAPITALIZATION


17 

 

14.1       Changes in Stock


17 

 

14.2       Reorganization in Which the Company Is the Surviving Entity Which
Does not Constitute a Change in Control


18 

 

14.3       Change in Control in which Awards are not Assumed


18 

 

14.4       Change in Control in which Awards are Assumed


19 

 

14.5       Adjustments.


19 

 

14.6       No Limitations on Company


20 

15.

GENERAL PROVISIONS


20 

 

15.1       Disclaimer of Rights


20 

 

15.2       Nonexclusivity of the Plan


20 

 

15.3       Withholding Taxes


20 

 

15.4       Captions


21 

 

15.5       Construction


21 

 

15.6       Other Provisions


21 

 

15.7       Number and Gender


21 

 

15.8       Severability


21 

 

15.9       Governing Law


21 

 

15.10     Section 409A of the Code


21 

 

15.11     Limitation on Liability.


22 

 

 



ii

  

--------------------------------------------------------------------------------

 

 

 

TESARO, INC.

2015 NON-EMPLOYEE DIRECTOR STOCK INCENTIVE PLAN


1.



PURPOSE

The Plan is intended to promote the best interests of the Company by enhancing
the Company’s ability to attract and retain highly qualified Non-Employee
Directors and by rewarding the Company’s current Non-Employee Directors for
their services to the Company.  To this end, the Plan provides for the grant of
Awards of Options, Stock Appreciation Rights, Restricted Stock, Restricted Stock
Units, and Unrestricted Stock.

2.



DEFINITIONS

For purposes of interpreting the Plan documents, including the Plan and Award
Agreements, the following capitalized terms shall have the meanings specified
below, unless the context clearly indicates otherwise:

2.1 “Affiliate” shall mean any Person that controls, is controlled by, or is
under common control with the Company within the meaning of Rule 405 of
Regulation C under the Securities Act, including any Subsidiary.  For purposes
of grants of Options or Stock Appreciation Rights, an entity may not be
considered an Affiliate unless the Company holds a Controlling Interest in such
entity.

2.2 “Applicable Laws” shall mean the legal requirements relating to the Plan and
the Awards under (a) applicable provisions of the Code, the Securities Act, the
Exchange Act, any rules or regulations thereunder, and any other laws, rules,
regulations, and government orders of any jurisdiction applicable to the Company
or its Affiliates, (b) applicable provisions of the corporate, securities, tax,
and other laws, rules, regulations, and government orders of any jurisdiction
applicable to Awards granted to residents thereof, and (c) the rules of any
Stock Exchange or Securities Market on which the Common Stock is listed or
publicly traded.

2.3 “Award” shall mean a grant under the Plan of an Option, a Stock Appreciation
Right, Restricted Stock, a Restricted Stock Unit, or Unrestricted Stock.    

2.4 “Award Agreement” shall mean the written agreement, in such written,
electronic, or other form as determined by the Committee, between the Company
and a Grantee that evidences and sets forth the terms and conditions of an
Award.

2.5 “Beneficial Owner” shall have the meaning set forth in Rule 13d-3 under the
Exchange Act.

2.6 “Board” shall mean the Board of Directors of the Company.

2.7 “Capital Stock” shall mean, with respect to any Person, any and all shares,
interests, participations, or other equivalents (however designated, whether
voting or non-voting) in equity of such Person, whether outstanding on the
Effective Date or issued thereafter, including, without limitation, all shares
of Common Stock.

2.8 “Change in Control” shall mean, subject to Section ‎15.10, the occurrence of
any of the following: 

(a) A Person or Group becomes the Beneficial Owner of more than fifty percent
(50%) of the total voting power of the Voting Stock of the Company, on a Fully
Diluted Basis;



 

 

--------------------------------------------------------------------------------

 

 

 

(b) Individuals who on the effective date of the Plan constitute the board of
directors (together with any new directors whose election by such board or whose
nomination by such board for election by the stockholders of the Company was
approved by a vote of at least a majority of the members of such board then in
office who either were members of such board on the effective date of the Plan
or whose election or nomination for election was previously so approved) cease
for any reason to constitute a majority of the members of such board then in
office;

(c) The Company consolidates with, or merges with or into, any Person, or any
Person consolidates with, or merges with or into, the Company, other than any
such transaction in which the holders of securities that represented 100% of the
voting stock of the Company immediately prior to such transaction (or other
securities into which such securities are converted as part of such merger or
consolidation transaction) own directly or indirectly at least a majority of the
voting power of the Voting Stock of the surviving Person in such merger or
consolidation transaction immediately after such transaction;

(d)  The consummation of any direct or indirect sale, lease, transfer,
conveyance or other disposition (other than by way of merger or consolidation),
in one transaction or a series of related transactions, of all or substantially
all of the assets of the Company and its subsidiaries, taken as a whole, to any
Person or Group; or

(e) the stockholders of the Company adopt a plan or proposal for the
liquidation, winding up or dissolution of the Company.

2.9 “Code” shall mean the Internal Revenue Code of 1986, as amended, as now in
effect or as hereafter amended, and any successor thereto.  References in the
Plan to any Code Section shall be deemed to include, as applicable, regulations
and guidance promulgated under such Code Section.

2.10 “Committee” shall mean a committee of, and designated from time to time by
resolution of, the Board, which shall be constituted as provided in
Section ‎3.1.2  (or, if no Committee has been so designated, the Board).

2.11 “Common Stock” shall mean the common stock, par value $0.0001 per share, of
the Company that may be issued and outstanding from time to time.

2.12 “Company” shall mean TESARO, Inc. and any successor thereto.

2.13 “Controlling Interest” shall have the meaning set forth in Treasury
Regulation Section 1.414(c)-2(b)(2)(i); provided that (a) except as specified in
clause (b) below, an interest of “at least 50 percent” shall be used instead of
an interest of “at least 80 percent” in each case where “at least 80 percent”
appears in Treasury Regulation Section 1.414(c)-2(b)(2)(i) and (b) where a grant
of Options or Stock Appreciation Rights is based upon a legitimate business
criterion, an interest of “at least 20 percent” shall be used instead of an
interest of “at least 80 percent” in each case where “at least 80 percent”
appears in Treasury Regulation Section 1.414(c)-2(b)(2)(i).

2.14 “Effective Date” shall mean the date the Plan is approved by the Company’s
stockholders.

2.15 “Employee” shall mean, as of any date of determination, an employee
(including an officer) of the Company or an Affiliate.





 

 

--------------------------------------------------------------------------------

 

 

 

2.16 “Exchange Act” shall mean the Securities Exchange Act of 1934, as amended,
as now in effect or as hereafter amended, and any successor thereto.

2.17 “Fair Market Value” shall mean the fair market value of a share of Stock
for purposes of the Plan, which shall be, as of any date of determination: 

(a)           If on such date the shares of Stock are listed on a Stock
Exchange, or are publicly traded on another Securities Market, the Fair Market
Value of a share of Stock shall be the closing price of the Stock as reported on
such Stock Exchange or such Securities Market (provided that, if there is more
than one such Stock Exchange or Securities Market, the Committee shall designate
the appropriate Stock Exchange or Securities Market for purposes of the Fair
Market Value determination).  If there is no such reported closing price on such
date, the Fair Market Value of a share of Stock shall be the closing price of
the Stock on the next preceding day on which any sale of Stock shall have been
reported on such Stock Exchange or such Securities Market.

(b)           If on such date the shares of Stock are not listed on a Stock
Exchange or publicly traded on a Securities Market, the Fair Market Value of a
share of Stock shall be the value of the Stock as determined by the Committee by
the reasonable application of a reasonable valuation method, in a manner
consistent with Code Section 409A.

Notwithstanding this Section ‎2.17 or Section ‎15.3, for purposes of determining
taxable income and the amount of the related tax withholding obligation pursuant
to Section ‎15.3, the Fair Market Value will be determined by the Committee in
good faith using any reasonable method as it deems appropriate, to be applied
consistently with respect to Grantees; provided, further, that the Committee
shall determine the Fair Market Value of shares of Stock for tax withholding
obligations due in connection with sales, by or on behalf of a Grantee, of such
shares of Stock subject to an Award to pay the Option Price, SAR Price, and/or
any tax withholding obligation on the same date on which such shares may first
be sold pursuant to the terms of the applicable Award Agreement (including
broker-assisted cashless exercises of Options and Stock Appreciation Rights, as
described in Section ‎12.3, and sell-to-cover transactions) in any manner
consistent with applicable provisions of the Code, including but not limited to
using the sale price of such shares on such date (or if sales of such shares are
effectuated at more than one sale price, the weighted average sale price of such
shares on such date) as the Fair Market Value of such shares, so long as such
Grantee has provided the Company, or its designee or agent, with advance written
notice of such sale.   

2.18 “Family Member” shall mean, with respect to any Grantee as of any date of
determination, (a) a Person who is a spouse, former spouse, child, stepchild,
grandchild, parent, stepparent, grandparent, niece, nephew, mother-in-law,
father-in-law, son-in-law, daughter-in-law, brother, sister, brother-in-law, or
sister-in-law, including adoptive relationships, of such Grantee, (b) any Person
sharing such Grantee’s household (other than a tenant or employee), (c) a trust
in which any one or more of the Persons specified in clauses (a) and (b) above
(and such Grantee) own more than fifty percent (50%) of the beneficial interest,
(d) a foundation in which any one or more of the Persons specified in clauses
(a) and (b) above (and such Grantee) control the management of assets, and
(e) any other entity in which one or more of the Persons specified in clauses
(a) and (b) above (and such Grantee) own more than fifty percent (50%) of the
voting interests.

2.19 “Fully Diluted Basis” shall mean, as of any date of determination, the sum
of (x) the number of shares of Voting Stock outstanding as of such date of
determination plus (y) the number of shares of Voting Stock issuable upon the
exercise, conversion, or exchange of all then-outstanding warrants, options,
convertible Capital Stock or indebtedness, exchangeable Capital Stock or
indebtedness, or other rights exercisable for or convertible or exchangeable
into, directly or indirectly, shares of Voting Stock, whether at the time of
issue or upon the passage of time or



 

 

--------------------------------------------------------------------------------

 

 

 



 

 

--------------------------------------------------------------------------------

 

 

 

upon the occurrence of some future event, and whether or not in-the-money as of
such date of determination.

2.20 “Grant Date” shall mean, as determined by the Committee, the latest to
occur of (a) the date as of which the Committee approves the Award, (b) the date
on which the recipient of an Award first becomes eligible to receive an Award
under Article ‎6 hereof, or (c) such subsequent date specified by the Committee
in the corporate action approving the Award.

2.21 “Grantee” shall mean a Non-Employee Director who receives or holds an Award
under the Plan.

2.22 “Group” shall have the meaning set forth in Sections 13(d) and 14(d)(2) of
the Exchange Act.

2.23 “Non-Employee Director” shall have the meaning set forth in Rule 16b-3
under the Exchange Act; provided at the time of grant such Non-Employee Director
must be (i) a natural person, (ii) who is currently providing bona fide services
to the Company or an Affiliate as a member of the Board.

2.24 “Option” shall mean an option to purchase one or more shares of Stock at a
specified Option Price awarded to a Grantee pursuant to Article ‎8.  

2.25 “Option Price” shall mean the per share exercise price for shares of Stock
subject to an Option.

2.26 “Person” shall mean an individual, a corporation, a partnership, a limited
liability company, an association, a trust, or any other entity or organization,
including a government or political subdivision or an agency or instrumentality
thereof; provided that, for purposes of Section ‎2.8(a) and Section ‎2(d),
Person shall have the meaning set forth in Sections 13(d) and 14(d)(2) of the
Exchange Act.

2.27 “Plan” shall mean this TESARO, Inc. Non-Employee Director Stock Incentive
Plan, as amended from time to time.

2.28 “Restricted Period” shall mean a period of time established by the
Committee during which an Award of Restricted Stock or Restricted Stock Units is
subject to restrictions.

2.29 “Restricted Stock” shall mean shares of Stock awarded to a Grantee pursuant
to Article ‎10.  

2.30 “Restricted Stock Unit” shall mean a bookkeeping entry representing the
equivalent of one (1) share of Stock awarded to a Grantee pursuant to Article
‎10 that may be settled, subject to the terms and conditions of the applicable
Award Agreement, in shares of Stock, cash, or a combination thereof.

2.31 “SAR Price” shall mean the per share exercise price of a SAR.

2.32 “Securities Act” shall mean the Securities Act of 1933, as amended, as now
in effect or as hereafter amended, and any successor thereto.

2.33 “Securities Market” shall mean an established securities market.

2.34 “Separation from Service” shall have the meaning set forth in Code Section
409A.

2.35 “Service” shall mean service performed by a Grantee as a Non-Employee
Director, Employee, or consultant of the Company or an Affiliate.  Unless
otherwise provided in the applicable Award Agreement, a



 

 

--------------------------------------------------------------------------------

 

 

 



 

 

--------------------------------------------------------------------------------

 

 

 

Grantee’s change in position or duties shall not result in interrupted or
terminated Service, so long as such Grantee continues to provide Service to the
Company or an Affiliate as a Non-Employee Director, Employee, or
consultant.  Subject to the preceding sentence, any determination by the
Committee whether a termination of Service shall have occurred for purposes of
the Plan shall be final, binding, and conclusive.  If a Grantee’s Service
relationship is with an Affiliate and the applicable entity ceases to be an
Affiliate, a termination of Service shall be deemed to have occurred when such
entity ceases to be an Affiliate unless the Grantee transfers his or her
employment or other Service relationship to the Company or any other Affiliate.

2.36 “Service Recipient Stock” shall have the meaning set forth in Code Section
409A.

2.37 “Share Limit” shall have the meaning set forth in Section ‎4.1.

2.38 “Short-Term Deferral Period” shall have the meaning set forth in Code
Section 409A.

2.39 “Stock” shall mean the common stock, par value $0.0001 per share, of the
Company, or any security into which shares of Stock may be changed or for which
shares of Stock may be exchanged as provided in Section ‎14.1.  

2.40 “Stock Appreciation Right” or “SAR” shall mean a right granted to a Grantee
pursuant to Article ‎9.  

2.41 “Stock Exchange” shall mean the New York Stock Exchange, the NASDAQ Capital
Market, the NASDAQ Global Market, the NASDAQ Global Select Market, or another
established national or regional stock exchange.

2.42 “Subsidiary” shall mean any corporation (other than the Company) or
non-corporate entity with respect to which the Company owns, directly or
indirectly, fifty percent (50%) or more of the total combined voting power of
all classes of Voting Stock.  In addition, any other entity may be designated by
the Committee as a Subsidiary, provided that (a) such entity could be considered
as a subsidiary according to generally accepted accounting principles in the
United States of America and (b) in the case of an Award of Options or Stock
Appreciation Rights, such Award would be considered to be granted in respect of
Service Recipient Stock under Code Section 409A.

2.43 “Substitute Award” shall mean an Award granted upon assumption of, or in
substitution for, outstanding awards previously granted under a compensatory
plan of the Company or an Affiliate. 

2.44 “Unrestricted Stock” shall mean Stock that is free of any restrictions.

2.45 “Voting Stock” shall mean, with respect to any Person, Capital Stock of any
class or kind ordinarily having the power to vote for the election of directors,
managers, or other voting members of the governing body of such Person.

3.



ADMINISTRATION OF THE PLAN

3.1 Committee. 

3.1.1 Powers and Authorities. 

The Committee shall administer the Plan and shall have such powers and
authorities related to the administration of the Plan as are consistent with the
Company’s certificate of incorporation and bylaws and Applicable Laws.  Without
limiting the generality of the foregoing, the Committee shall have full power
and authority to take all actions and to make all determinations required or
provided for under the Plan, any Award, or any Award Agreement and shall have
full power and authority to take all such other actions and to make all

 

 

--------------------------------------------------------------------------------

 

 

 

such other determinations not inconsistent with the specific terms and
provisions of the Plan which the Committee deems to be necessary or appropriate
to the administration of the Plan, any Award, or any Award Agreement.  All such
actions and determinations shall be made by (a) the affirmative vote of a
majority of the members of the Committee present at a meeting at which a quorum
is present, or (b) the unanimous consent of the members of the Committee
executed in writing or evidenced by electronic transmission in accordance with
the Company’s certificate of incorporation and bylaws and Applicable
Laws.  Unless otherwise expressly determined by the Board, the Committee shall
have the authority to interpret and construe all provisions of the Plan, any
Award, and any Award Agreement, and any such interpretation or construction, and
any other determination contemplated to be made under the Plan or any Award
Agreement, by the Committee shall be final, binding, and conclusive on all
Persons, whether or not expressly provided for in any provision of the Plan,
such Award, or such Award Agreement.

In the event that the Plan, any Award, or any Award Agreement provides for any
action to be taken by the Board or any determination to be made by the Board,
such action may be taken or such determination may be made by the Committee
constituted in accordance with this Section ‎3.1 if the Board has delegated the
power and authority to do so to such Committee.

3.1.2 Composition of the Committee. 

The Committee shall be a committee composed of not fewer than two (2) directors
of the Company designated by the Board to administer the Plan.  Each member of
the Committee shall be (a) a Non-Employee Director, (b) an Outside Director, and
(c) an independent director in accordance with the rules of any Stock Exchange
on which the Stock is listed; provided that any action taken by the Committee
shall be valid and effective whether or not members of the Committee at the time
of such action are later determined not to have satisfied the requirements for
membership set forth in this Section ‎3.1.2 or otherwise provided in any charter
of the Committee.  Without limiting the generality of the foregoing, the
Committee may be the Compensation Committee of the Board or a subcommittee
thereof if the Compensation Committee of the Board or such subcommittee
satisfies the foregoing requirements.

3.2 Board. 

The Board, from time to time, may exercise any or all of the powers and
authorities related to the administration and implementation of the Plan, as set
forth in Section ‎3.1 and other applicable provisions of the Plan, as the Board
shall determine, consistent with the Company’s certificate of incorporation and
bylaws and Applicable Laws.

3.3 Terms of Awards. 

3.3.1 Committee Authority. 

Subject to the other terms and conditions of the Plan, the Committee shall have
full and final authority to:

(a) designate Grantees;

(b) determine the type or types of Awards to be made to a Grantee;  

(c) determine the number of shares of Stock to be subject to an Award or to
which an Award relates;



 

 

--------------------------------------------------------------------------------

 

 

 

(d) establish the terms and conditions of each Award (including the Option
Price, the SAR Price, and the purchase price for applicable Awards; the nature
and duration of any restriction or condition (or provision for lapse thereof)
relating to the vesting, exercise, transfer, or forfeiture of an Award or the
shares of Stock subject thereto;  the treatment of an Award in the event of a
Change in Control (subject to applicable agreements);

(e) prescribe the form of each Award Agreement evidencing an Award;

(f) subject to the limitation on repricing in Section ‎3.4,  amend, modify, or
supplement the terms of any outstanding Award, which authority shall include the
authority, in order to effectuate the purposes of the Plan but without amending
the Plan, to make Awards or to modify outstanding Awards made to eligible
natural Persons who are foreign nationals or are natural Persons who are
employed outside the United States to reflect differences in local law, tax
policy, or custom; provided that, notwithstanding the foregoing, no amendment,
modification, or supplement of the terms of any outstanding Award shall, without
the consent of the Grantee thereof, impair such Grantee’s rights under such
Award; and

(g) make Substitute Awards.

3.3.2 Forfeiture; Recoupment. 

The Committee may reserve the right in an Award Agreement to cause a forfeiture
of the gain realized by a Grantee with respect to an Award thereunder on account
of actions taken by, or failed to be taken by, such Grantee in violation or
breach of, or in conflict with, any (a) employment agreement,
(b) non-competition agreement, (c) agreement prohibiting solicitation of
Employees or clients of the Company or an Affiliate, (d) confidentiality
obligation with respect to the Company or an Affiliate, (e) Company or Affiliate
policy or procedure, (f) other agreement, or (g) other obligation of such
Grantee to the Company or an Affiliate, as and to the extent specified in such
Award Agreement.

Any Award granted pursuant to the Plan shall be subject to mandatory repayment
by the Grantee to the Company (x) to the extent set forth in this Plan or an
Award Agreement or (y) to the extent the Grantee is, or in the future becomes,
subject to (1) any Company or Affiliate “clawback” or recoupment policy that is
adopted to comply with the requirements of any Applicable Laws, or (2) any
Applicable Laws which impose mandatory recoupment, under circumstances set forth
in such Applicable Laws.

3.4 No Repricing Without Stockholder Approval. 

Except in connection with a corporate transaction involving the Company
(including, without limitation, any stock dividend, distribution (whether in the
form of cash, shares of Stock, other securities, or other property), stock
split, extraordinary dividend, recapitalization, Change in Control,
reorganization, merger, consolidation, split-up, spin-off, combination,
repurchase or exchange of shares of Stock, or other securities or similar
transaction), the Company may not: (a) amend the terms of outstanding Options or
SARs to reduce the Option Price or SAR Price, as applicable, of such outstanding
Options or SARs; (b) cancel outstanding Options or SARs in exchange for or
substitution of Options or SARs with an Option Price or SAR Price, as
applicable, that is less than the Option Price or SAR Price, as applicable, of
the original Options or SARs; or (c) cancel outstanding Options or SARs with an
Option Price or SAR Price, as applicable, above the current Fair Market Value in
exchange for cash or other securities, in each case, unless such action (i) is
subject to and approved by the Company's stockholders or (ii) would not be
deemed to be a repricing under the rules of any Stock Exchange or Securities
Market on which the Common Stock is listed or publicly traded.



 

 

--------------------------------------------------------------------------------

 

 

 

3.5 Deferral Arrangement. 

The Committee may permit or require the deferral of any payment pursuant to any
Award into a deferred compensation arrangement, subject to such rules and
procedures as it may establish, which may include provisions for the payment or
crediting of interest or dividend equivalent rights and, in connection
therewith, , provisions for converting such credits into deferred stock units
and for restricting deferrals to comply with hardship distribution rules
affecting tax-qualified retirement plans subject to Code
Section 401(k)(2)(B)(IV); provided that no dividend equivalent rights may be
granted in connection with, or related to, an Award of Options or SARs.  Any
such deferrals shall be made in a manner that complies with Code Section 409A,
including, if applicable, with respect to when a Separation from Service occurs.

3.6 Registration; Share Certificates. 

Notwithstanding any provision of the Plan to the contrary, the ownership of the
shares of Stock issued under the Plan may be evidenced in such a manner as the
Committee, in its sole discretion, deems appropriate, including by book-entry or
direct registration (including transaction advices) or the issuance of one or
more share certificates.

4.



STOCK SUBJECT TO THE PLAN

4.1 Number of Shares of Stock Available for Awards. 

Subject to adjustment pursuant to Article ‎14, the maximum number of shares of
Stock reserved for issuance under the Plan shall be five-hundred thousand
(500,000) shares of Stock (the “Share Limit”).  Such shares of Stock may be
authorized and unissued shares of Stock, treasury shares of Stock, or any
combination of the foregoing, as may be determined from time to time by the
Board or by the Committee.  Any of the shares of Stock reserved and available
for issuance under the Plan may be used for any type of Award under the Plan.

4.2 Share Usage. 

(a) Shares of Stock covered by an Award shall be counted as used as of the Grant
Date for purposes of calculating the number of shares of Stock available for
issuance under Section ‎4.1. 

(b) Any shares of Stock that are subject to Awards, including shares of Stock
acquired through dividend reinvestment pursuant to Article ‎10, will be counted
against the Share Limit set forth in Section ‎4.1 as one (1) share of Stock for
every one (1) share of Stock subject to an Award.    The number of shares of
Stock subject to an Award of SARs will be counted against the Share Limit set
forth in Section ‎4.1 as one (1) share of Stock for every one (1) share of Stock
subject to such Award regardless of the number of shares of Stock actually
issued to settle such SARs upon the exercise of the SARs. 

(c) If any shares of Stock covered by an Award are not purchased or are
forfeited or expire or if an Award otherwise terminates without delivery of any
Stock subject thereto or is settled in cash in lieu of shares, then the number
of shares of Stock counted against the Share Limit with respect to such Award
shall, to the extent of any such forfeiture, termination, expiration, or
settlement, again be available for making Awards under the Plan. 

(d) The number of shares of Stock available for issuance under the Plan will not
be increased by the number of shares of Stock (i) tendered, withheld, or subject
to an Award granted under the Plan surrendered in connection with the purchase
of shares of Stock upon exercise of an Option, (ii) that were not

 

 

--------------------------------------------------------------------------------

 

 

 

issued upon the net settlement or net exercise of a Stock-settled SAR granted
under the Plan, (iii) deducted or delivered from payment of an Award granted
under the Plan in connection with the Company’s tax withholding obligations as
provided in Section ‎15.3, or (iv) purchased by the Company with proceeds from
Option exercises.

5.



TERM; AMENDMENT AND TERMINATION

5.1 Term. 

The Plan shall become effective as of the Effective Date.  The Plan shall
terminate on the first to occur of (a) the tenth (10th) anniversary of the
Effective Date, (b) the date determined in accordance with Section ‎5.2, and (c)
the date determined in accordance with Section ‎14.3.  Upon such termination of
the Plan, all outstanding Awards shall continue to have full force and effect in
accordance with the provisions of the terminated Plan and the applicable Award
Agreement (or other documents evidencing such Awards).

5.2 Amendment, Suspension, and Termination. 

The Board may, at any time and from time to time, amend, suspend, or terminate
the Plan; provided that, with respect to Awards theretofore granted under the
Plan, no amendment, suspension, or termination of the Plan shall, without the
consent of the Grantee, impair the rights or obligations under any such
Award.  The effectiveness of any amendment to the Plan shall be contingent on
approval of such amendment by the Company’s stockholders to the extent provided
by the Board or required by Applicable Laws.  No amendment will be made to the
no-repricing provisions of Section 3.4 or the Option Price or SAR Price
provisions of Section 8.1 or Section 9.1, respectively, without the approval of
the Company’s stockholders.

6.



AWARD ELIGIBILITY AND LIMITATIONS 

6.1 Eligible Grantees. 

Subject to this Article ‎6, Awards may be made under the Plan to any
Non-Employee Director, as the Committee shall determine and designate from time
to time.

6.2 Limits.

The maximum number of shares of Stock subject to Awards granted in a calendar
year to any Non-Employee Director of the Company is fifty thousand (50,000)
shares of Stock.

6.3 Stand-Alone, Additional, Tandem, and Substitute Awards. 

Subject to Section ‎3.4, Awards granted under the Plan may, in the discretion of
the Committee, be granted either alone or in addition to, in tandem with, or in
substitution or exchange for, (a) any other Award, (b) any award granted under
another plan of the Company, an Affiliate, or any business entity that has been
a party to a transaction with the Company or an Affiliate, or (c) any other
right of a Grantee to receive payment from the Company or an Affiliate.  Such
additional, tandem, exchange, or Substitute Awards may be granted at any
time.  If an Award is granted in substitution or exchange for another Award, or
for an award granted under another plan of the Company, an Affiliate, or any
business entity that has been a party to a transaction with the Company or an
Affiliate, the Committee shall require the surrender of such other Award or
award under such other plan in consideration for the grant of such exchange or
Substitute Award.  In addition, Awards may be granted in lieu of cash
compensation, including in lieu of cash payments under other plans of the
Company or an Affiliate.  Notwithstanding Section ‎8.1 and Section ‎9.1, but
subject to Section ‎3.4, the Option Price of an

 

 

--------------------------------------------------------------------------------

 

 

 

Option or the SAR Price of a SAR that is a Substitute Award may be less than one
hundred percent (100%) of the Fair Market Value of a share of Stock on the
original Grant Date; provided that such Option Price or SAR Price is determined
consistent with Code Section 409A for any Option or SAR.

7.



AWARD AGREEMENT

Each Award granted pursuant to the Plan shall be evidenced by an Award
Agreement, which shall be in such form or forms as the Committee shall from time
to time determine.  Award Agreements utilized under the Plan from time to time
or at the same time need not contain similar provisions but shall be consistent
with the terms of the Plan.  In the event of any inconsistency between the Plan
and an Award Agreement, the provisions of the Plan shall control.

8.



TERMS AND CONDITIONS OF OPTIONS 

8.1 Option Price. 

The Option Price of each Option shall be fixed by the Committee and stated in
the Award Agreement evidencing such Option.  Except in the case of Substitute
Awards, the Option Price of each Option shall be at least the Fair Market Value
of one (1) share of Stock on the Grant Date.  In no case shall the Option Price
of any Option be less than the par value of one (1) share of Stock.

8.2 Vesting and Exercisability. 

Subject to Sections ‎8.3 and ‎14.3, each Option granted under the Plan shall
become vested and/or exercisable at such times and under such conditions as
shall be determined by the Committee and stated in the Award Agreement, in
another agreement with the Grantee, or otherwise in writing.

8.3 Term. 

Each Option granted under the Plan shall terminate, and all rights to purchase
shares of Stock thereunder shall cease, on the tenth (10th) anniversary of the
Grant Date of such Option, or under such circumstances and on such date prior
thereto as is set forth in the Plan or as may be fixed by the Committee and
stated in the Award Agreement relating to such Option; provided  that, to the
extent deemed necessary or appropriate by the Committee to reflect differences
in local law, tax policy, or custom with respect to any Option granted to a
Grantee who is a foreign national or is a natural Person who is employed outside
the United States, such Option may terminate, and all rights to purchase shares
of Stock thereunder may cease, upon the expiration of a period longer than ten
(10) years from the Grant Date of such Option as the Committee shall determine.

8.4 Termination of Service. 

Each Award Agreement with respect to the grant of an Option shall set forth the
extent to which the Grantee thereof, if at all, shall have the right to exercise
such Option following termination of such Grantee’s Service.  Such provisions
shall be determined in the sole discretion of the Committee, need not be uniform
among all Options issued pursuant to the Plan, and may reflect distinctions
based on the reasons for termination of Service.



 

 

--------------------------------------------------------------------------------

 

 

 

8.5 Limitations on Exercise of Option. 

Notwithstanding any provision of the Plan to the contrary, in no event may any
Option be exercised, in whole or in part, after the occurrence of an event
referred to in Article ‎14 which results in the termination of such Option.

8.6 Method of Exercise. 

Subject to the terms of Article ‎12 and Section ‎15.3, an Option that is
exercisable may be exercised by the Grantee’s delivery to the Company or its
designee or agent of notice of exercise on any business day, at the Company’s
principal office or the office of such designee or agent, on the form specified
by the Company and in accordance with any additional procedures specified by the
Committee.  Such notice shall specify the number of shares of Stock with respect
to which such Option is being exercised and shall be accompanied by payment in
full of the Option Price of the shares of Stock for which such Option is being
exercised, plus the amount (if any) of federal and/or other taxes which the
Company may, in its judgment, be required to withhold with respect to the
exercise of such Option.

8.7 Rights of Holders of Options. 

Unless otherwise stated in the applicable Award Agreement, a Grantee or other
Person holding or exercising an Option shall have none of the rights of a
stockholder of the Company (for example, the right to receive cash or dividend
payments or distributions attributable to the shares of Stock subject to such
Option, to direct the voting of the shares of Stock subject to such Option, or
to receive notice of any meeting of the Company’s stockholders) until the shares
of Stock subject thereto are fully paid and issued to such Grantee or other
Person.  Except as provided in Article ‎14, no adjustment shall be made for
dividends, distributions, or other rights with respect to any shares of Stock
subject to an Option for which the record date is prior to the date of issuance
of such shares of Stock.

8.8 Delivery of Stock. 

Promptly after the exercise of an Option by a Grantee and the payment in full of
the Option Price with respect thereto, such Grantee shall be entitled to receive
such evidence of such Grantee’s ownership of the shares of Stock subject to such
Option as shall be consistent with Section ‎3.6.  

8.9 Transferability of Options. 

Except as provided in Section ‎8.10, during the lifetime of a Grantee of an
Option, only such Grantee (or, in the event of such Grantee’s legal incapacity
or incompetency, such Grantee’s guardian or legal representative) may exercise
such Option.  Except as provided in Section ‎8.10, no Option shall be assignable
or transferable by the Grantee to whom it is granted, other than by will or the
laws of descent and distribution.

8.10 Family Transfers. 

If authorized in the applicable Award Agreement and by the Committee, in its
sole discretion, a Grantee may transfer, not for value, all or part of an Option
to any Family Member.  For the purpose of this Section ‎8.10, a transfer “not
for value” is a transfer which is (a) a gift, (b) a transfer under a domestic
relations order in settlement of marital property rights, or (c) unless
Applicable Laws do not permit such transfer, a transfer to an entity in which
more than fifty percent (50%) of the voting interests are owned by Family
Members (and/or the Grantee) in exchange for an interest in such
entity.  Following a transfer under this Section ‎8.10, any such Option shall
continue to be subject to the same terms and conditions as were applicable

 

 

--------------------------------------------------------------------------------

 

 

 

immediately prior to such transfer.  Subsequent transfers of transferred Options
shall be prohibited except to Family Members of the original Grantee in
accordance with this Section ‎8.10 or by will or the laws of descent and
distribution.  The provisions of Section ‎8.4 relating to termination of Service
shall continue to be applied with respect to the original Grantee of the Option,
following which such Option shall be exercisable by the transferee only to the
extent, and for the periods specified, in Section ‎8.4.  

9.



TERMS AND CONDITIONS OF STOCK APPRECIATION RIGHTS 

9.1 Right to Payment and SAR Price. 

A SAR shall confer on the Grantee to whom it is granted a right to receive, upon
exercise thereof, the excess of (a) the Fair Market Value of one (1) share of
Stock on the date of exercise, over (b) the SAR Price as determined by the
Committee.  The Award Agreement for a SAR shall specify the SAR Price, which
shall be no less than the Fair Market Value of one (1) share of Stock on the
Grant Date of such SAR.  SARs may be granted in tandem with all or part of an
Option granted under the Plan or at any subsequent time during the term of such
Option, in combination with all or any part of any other Award, or without
regard to any Option or other Award; provided that a SAR that is granted in
tandem with all or part of an Option will have the same term, and expire at the
same time, as the related Option; provided, further, that a SAR that is granted
subsequent to the Grant Date of a related Option must have a SAR Price that is
no less than the Fair Market Value of one (1) share of Stock on the Grant Date
of such SAR.

9.2 Other Terms. 

The Committee shall determine, on the Grant Date or thereafter, the time or
times at which, and the circumstances under which, a SAR may be exercised in
whole or in part (including based on achievement of future Service
requirements); the time or times at which SARs shall cease to be or become
exercisable following termination of Service or upon other conditions; the
method of exercise, method of settlement, form of consideration payable in
settlement, method by or forms in which shares of Stock shall be delivered or
deemed to be delivered to Grantees, whether or not a SAR shall be granted in
tandem or in combination with any other Award; and any and all other terms and
conditions of any SAR.

9.3 Term. 

Each SAR granted under the Plan shall terminate, and all rights thereunder shall
cease, on the tenth (10th) anniversary of the Grant Date of such SAR or under
such circumstances and on such date prior thereto as is set forth in the Plan or
as may be fixed by the Committee and stated in the Award Agreement relating to
such SAR.

9.4 Rights of Holders of SARs.

Unless otherwise stated in the applicable Award Agreement, a Grantee or other
Person holding or exercising a SAR shall have none of the rights of a
stockholder of the Company (for example, the right to receive cash or dividend
payments or distributions attributable to the shares of Stock underlying such
SAR, to direct the voting of the shares of Stock underlying such SAR, or to
receive notice of any meeting of the Company’s stockholders) until the shares of
Stock underlying such SAR, if any, are issued to such Grantee or other
Person.  Except as provided in Article ‎14, no adjustment shall be made for
dividends, distributions, or other rights with respect to any shares of Stock
underlying a SAR for which the record date is prior to the date of issuance of
such shares of Stock, if any.



 

 

--------------------------------------------------------------------------------

 

 

 

9.5 Transferability of SARs. 

Except as provided in Section ‎9.6, during the lifetime of a Grantee of a SAR,
only the Grantee (or, in the event of such Grantee’s legal incapacity or
incompetency, such Grantee’s guardian or legal representative) may exercise such
SAR.  Except as provided in Section ‎9.6, no SAR shall be assignable or
transferable by the Grantee to whom it is granted, other than by will or the
laws of descent and distribution.

9.6 Family Transfers. 

If authorized in the applicable Award Agreement and by the Committee, in its
sole discretion, a Grantee may transfer, not for value, all or part of a SAR to
any Family Member.  For the purpose of this Section ‎9.6, a transfer “not for
value” is a transfer which is (a) a gift, (b) a transfer under a domestic
relations order in settlement of marital property rights, or (c) unless
Applicable Laws do not permit such transfer, a transfer to an entity in which
more than fifty percent (50%) of the voting interests are owned by Family
Members (and/or the Grantee) in exchange for an interest in such
entity.  Following a transfer under this Section ‎9.6, any such SAR shall
continue to be subject to the same terms and conditions as were in effect
immediately prior to such transfer.  Subsequent transfers of transferred SARs
shall be prohibited except to Family Members of the original Grantee in
accordance with this Section ‎9.6 or by will or the laws of descent and
distribution.

10.



TERMS AND CONDITIONS OF RESTRICTED STOCK AND RESTRICTED STOCK UNITS 

10.1 Grant of Restricted Stock and Restricted Stock Units. 

Awards of Restricted Stock and Restricted Stock Units may be made for
consideration or for no consideration, other than the par value of the shares of
Stock, which shall be deemed paid by past Service or, if so provided in the
related Award Agreement or a separate agreement, the promise by the Grantee to
perform future Service to the Company or an Affiliate.

10.2 Restrictions. 

At the time a grant of Restricted Stock or  Restricted Stock Units is made, the
Committee may, in its sole discretion, (a) establish a Restricted Period
applicable to such Restricted Stock or Restricted Stock Units and (b) prescribe
restrictions in addition to or other than the expiration of the Restricted
Period.  Awards of Restricted Stock and Restricted Stock Units may not be sold,
transferred, assigned, pledged, or otherwise encumbered or disposed of during
the Restricted Period or prior to the satisfaction of any other restrictions
prescribed by the Committee with respect to such Awards.

10.3 Registration; Restricted Stock Certificates. 

Pursuant to Section ‎3.6, to the extent that ownership of Restricted Stock is
evidenced by a book-entry registration or direct registration (including
transaction advices), such registration shall be notated to evidence the
restrictions imposed on such Award of Restricted Stock under the Plan and the
applicable Award Agreement.  Subject to Section ‎3.6 and the immediately
following sentence, the Company may issue, in the name of each Grantee to whom
Restricted Stock has been granted, certificates representing the total number of
shares of Restricted Stock granted to the Grantee, as soon as reasonably
practicable after the Grant Date of such Restricted Stock.  The Committee may
provide in an Award Agreement with respect to an Award of Restricted Stock that
either (a) the Secretary of the Company shall hold such certificates for such
Grantee’s benefit until such time as such shares of Restricted Stock are
forfeited to the Company or the restrictions applicable thereto lapse and such
Grantee shall deliver a stock power to the Company with respect to each

 

 

--------------------------------------------------------------------------------

 

 

 

certificate, or (b) such certificates shall be delivered to such Grantee,
provided that such certificates shall bear legends that comply with Applicable
Laws and make appropriate reference to the restrictions imposed on such Award of
Restricted Stock under the Plan and such Award Agreement.

10.4 Rights of Holders of Restricted Stock. 

Unless the Committee provides otherwise in an Award Agreement and subject to the
restrictions set forth in the Plan, any applicable Company program, and the
applicable Award Agreement, holders of Restricted Stock shall have the right to
vote such shares of Restricted Stock and the right to receive any dividend
payments or distributions declared or paid with respect to such shares of
Restricted Stock.  The Committee may provide in an Award Agreement evidencing a
grant of Restricted Stock that (a) any cash dividend payments or distributions
paid on Restricted Stock shall be reinvested in shares of Stock, which may or
may not be subject to the same vesting conditions and restrictions as applicable
to such underlying shares of Restricted Stock or (b) any dividend payments or
distributions declared or paid on shares of Restricted Stock shall only be made
or paid upon satisfaction of the vesting conditions and restrictions applicable
to such shares of Restricted Stock.  All stock dividend payments or
distributions, if any, received by a Grantee with respect to shares of
Restricted Stock as a result of any stock split, stock dividend, combination of
stock, or other similar transaction shall be subject to the same vesting
conditions and restrictions as applicable to such underlying shares of
Restricted Stock.

10.5 Rights of Holders of Restricted Stock Units. 

10.5.1 Voting and Dividend Rights. 

Holders of Restricted Stock Units shall have no rights as stockholders of the
Company (for example, the right to receive dividend payments or distributions
attributable to the shares of Stock underlying such Restricted Stock Units, to
direct the voting of the shares of Stock underlying such Restricted Stock Units,
or to receive notice of any meeting of the Company’s stockholders). 

10.5.2 Creditor’s Rights. 

A holder of Restricted Stock Units shall have no rights other than those of a
general unsecured creditor of the Company.  Restricted Stock Units represent
unfunded and unsecured obligations of the Company, subject to the terms and
conditions of the applicable Award Agreement.

10.6 Termination of Service. 

Unless the Committee provides otherwise in an Award Agreement, in another
agreement with the Grantee, or otherwise in writing after such Award Agreement
is issued, but prior to termination of Grantee’s Service, upon the termination
of such Grantee’s Service, any Restricted Stock or Restricted Stock Units held
by such Grantee that have not vested, or with respect to which all applicable
restrictions and conditions have not lapsed, shall immediately be deemed
forfeited.  Upon forfeiture of such Restricted Stock or Restricted Stock Units,
the Grantee thereof shall have no further rights with respect thereto, including
any right to vote such Restricted Stock or any right to receive dividends or
dividend equivalent rights, as applicable with respect to such Restricted Stock
or Restricted Stock Units.

10.7 Purchase of Restricted Stock and Shares of Stock Subject to Restricted
Stock UnitsThe Grantee of an Award of Restricted Stock or vested Restricted
Stock Units shall be required, to the extent required by Applicable Laws, to
purchase such Restricted Stock or the shares of Stock subject to such

 

 

--------------------------------------------------------------------------------

 

 

 

vested Restricted Stock Units from the Company at a purchase price equal to the
greater of (x) the aggregate par value of the shares of Stock represented by
such Restricted Stock or such vested Restricted Stock Units or (y) the purchase
price, if any, specified in the Award Agreement relating to such Restricted
Stock or such vested Restricted Stock Units.  Such purchase price shall be
payable in a form provided in Article ‎12 or, in the sole discretion of the
Committee, in consideration for Service rendered or to be rendered by the
Grantee to the Company or an Affiliate.

 

10.8 Delivery of Shares of Stock. 

Upon the expiration or termination of any Restricted Period and the satisfaction
of any other conditions prescribed by the Committee, including, without
limitation, any delayed delivery period, the restrictions applicable to
Restricted Stock or Restricted Stock Units settled in shares of Stock shall
lapse, and, unless otherwise provided in the applicable Award Agreement, a
book-entry or direct registration (including transaction advices) or a
certificate evidencing ownership of such shares of Stock shall, consistent with
Section ‎3.6, be issued, free of all such restrictions, to the Grantee thereof
or such Grantee’s beneficiary or estate, as the case may be.  Neither the
Grantee, nor the Grantee’s beneficiary or estate, shall have any further rights
with regard to a Restricted Stock Unit once the shares of Stock represented by
such Restricted Stock Unit have been delivered in accordance with this
Section ‎10.8. 

11.



TERMS AND CONDITIONS OF UNRESTRICTED STOCK AWARDS 

11.1 Unrestricted Stock Awards. 

The Committee may, in its sole discretion, grant (or sell at the par value of a
share of Stock or at such other higher purchase price as shall be determined by
the Committee) an Award to any Grantee pursuant to which such Grantee may
receive shares of Unrestricted Stock under the Plan.  Awards of Unrestricted
Stock may be granted or sold to any Grantee as provided in the immediately
preceding sentence in respect of Service rendered or, if so provided in the
related Award Agreement or a separate agreement, to be rendered by the Grantee
to the Company or an Affiliate or other valid consideration, in lieu of or in
addition to any cash compensation due to such Grantee.

12.



FORMS OF PAYMENT

12.1 General Rule. 

Payment of the Option Price for the shares of Stock purchased pursuant to the
exercise of an Option or the purchase price, if any, for Restricted Stock and/or
vested Restricted Stock Units shall be made in cash or in cash equivalents
acceptable to the Company.

12.2 Surrender of Shares of Stock. 

To the extent that the applicable Award Agreement so provides, payment of the
Option Price for shares of Stock purchased pursuant to the exercise of an Option
or the purchase price, if any, for Restricted Stock and/or vested Restricted
Stock Units may be made all or in part through the tender or attestation to the
Company of shares of Stock, which shall be valued, for purposes of determining
the extent to which such Option Price or purchase price has been paid thereby,
at their Fair Market Value on the date of such tender or attestation.



 

 

--------------------------------------------------------------------------------

 

 

 

12.3 Cashless Exercise. 

To the extent permitted by Applicable Laws and to the extent the Award Agreement
so provides, payment of the Option Price for shares of Stock purchased pursuant
to the exercise of an Option may be made all or in part by delivery (on a form
acceptable to the Committee) of an irrevocable direction to a licensed
securities broker acceptable to the Company to sell shares of Stock and to
deliver all or part of the proceeds of such sale to the Company in payment of
such Option Price and/or any withholding taxes described in Section ‎15.3.  

12.4 Other Forms of Payment. 

To the extent that the applicable Award Agreement so provides and/or unless
otherwise specified in an Award Agreement, payment of the Option Price for
shares of Stock purchased pursuant to exercise of an Option or the purchase
price, if any, for Restricted Stock and/or vested Restricted Stock Units  may be
made in any other form that is consistent with Applicable Laws, including
(a) with respect to Restricted Stock and/or vested Restricted Stock Units,
Service rendered or to be rendered by the Grantee thereof to the Company or an
Affiliate and (b) with the consent of the Company, by withholding the number of
shares of Stock that would otherwise vest or be issuable in an amount equal in
value to the Option Price or purchase price and/or the required tax withholding
amount.

13.



REQUIREMENTS OF LAW 

13.1 General. 

The Company shall not be required to offer, sell, or issue any shares of Stock
under any Award, whether pursuant to the exercise of an Option, a SAR, or
otherwise, if the offer, sale, or issuance of such shares of Stock would
constitute a violation by the Grantee, the Company, an Affiliate, or any other
Person of any provision of the Company’s certificate of incorporation or bylaws
or of Applicable Laws, including any federal or state securities laws or
regulations.  If at any time the Company shall determine, in its discretion,
that the listing, registration, or qualification of any shares of Stock subject
to an Award upon any Stock Exchange or Securities Market or under any
governmental regulatory body is necessary or desirable as a condition of, or in
connection with, the offering, sale, issuance, or purchase of shares of Stock in
connection with any Award, no shares of Stock may be offered, sold, or issued to
the Grantee or any other Person under such Award, whether pursuant to the
exercise of an Option, a SAR, or otherwise, unless such listing, registration,
or qualification shall have been effected or obtained free of any conditions not
acceptable to the Company, and any delay caused thereby shall in no way affect
the date of termination of such Award.  Without limiting the generality of the
foregoing, upon the exercise of any Option or any SAR that may be settled in
shares of Stock or the delivery of any shares of Stock underlying an Award,
unless a registration statement under the Securities Act is in effect with
respect to the shares of Stock subject to such Award, the Company shall not be
required to offer, sell, or issue such shares of Stock unless the Committee
shall have received evidence satisfactory to it that the Grantee or any other
Person exercising such Option or SAR or accepting delivery of such shares may
acquire such shares of Stock pursuant to an exemption from registration under
the Securities Act.  Any determination by the Committee in connection with the
foregoing shall be final, binding, and conclusive.  The Company may register,
but shall in no event be obligated to register, any shares of Stock or other
securities issuable pursuant to the Plan pursuant to the Securities Act.  The
Company shall not be obligated to take any affirmative action in order to cause
the exercise of an Option or a SAR or the issuance of shares of Stock or other
securities issuable pursuant to the Plan or any Award to comply with any
Applicable Laws.  As to any jurisdiction that expressly imposes the requirement
that an Option or SAR that may be settled in shares of Stock shall not be
exercisable until the shares of Stock subject to such Option or SAR are
registered under the securities laws

 

 

--------------------------------------------------------------------------------

 

 

 

thereof or are exempt from such registration, the exercise of such Option or SAR
under circumstances in which the laws of such jurisdiction apply shall be deemed
conditioned upon the effectiveness of such registration or the availability of
such an exemption.

13.2 Rule 16b-3. 

During any time when the Company has any class of common equity securities
registered under Section 12 of the Exchange Act, it is the intention of the
Company that Awards pursuant to the Plan and the exercise of Options and SARs
granted hereunder that would otherwise be subject to Section 16(b) of the
Exchange Act shall qualify for the exemption provided by Rule 16b-3 under the
Exchange Act.  To the extent that any provision of the Plan or action by the
Committee does not comply with the requirements of such Rule 16b-3, such
provision or action shall be deemed inoperative with respect to such Awards to
the extent permitted by Applicable Laws and deemed advisable by the Committee
and shall not affect the validity of the Plan.  In the event that such Rule
16b-3 is revised or replaced, the Board may exercise its discretion to modify
the Plan in any respect necessary or advisable in its judgment to satisfy the
requirements of, or to permit the Company to avail itself of the benefits of,
the revised exemption or its replacement.

14.



EFFECT OF CHANGES IN CAPITALIZATION 

14.1 Changes in Stock. 

If the number of outstanding shares of Stock is increased or decreased or the
shares of Stock are changed into or exchanged for a different number of shares
or kind of Capital Stock or other securities of the Company on account of any
recapitalization, reclassification, stock split, reverse stock split, spin-off,
combination of stock, exchange of stock, stock dividend or other distribution
payable in capital stock, or other increase or decrease in shares of Stock
effected without receipt of consideration by the Company occurring after the
Effective Date, the number and kinds of shares of Capital Stock for which grants
of Options and other Awards may be made under the Plan, including the Share
Limit set forth in Section ‎4.1, shall be adjusted proportionately and
accordingly by the Committee.  In addition, the number and kind of shares of
Capital Stock for which Awards are outstanding shall be adjusted proportionately
and accordingly by the Committee so that the proportionate interest of the
Grantee therein immediately following such event shall, to the extent
practicable, be the same as immediately before such event.  Any such adjustment
in outstanding Options or SARs shall not change the aggregate Option Price or
SAR Price payable with respect to shares that are subject to the unexercised
portion of such outstanding Options or SARs, as applicable, but shall include a
corresponding proportionate adjustment in the per share Option Price or SAR
Price, as the case may be.  The conversion of any convertible securities of the
Company shall not be treated as an increase in shares effected without receipt
of consideration.  Notwithstanding the foregoing, in the event of any
distribution to the Company’s stockholders of securities of any other entity or
other assets (including an extraordinary dividend, but excluding a
non-extraordinary dividend, declared and paid by the Company) without receipt of
consideration by the Company, the Board or the Committee constituted pursuant to
Section ‎3.1.2 shall, in such manner as the Board or the Committee deems
appropriate, adjust (a) the number and kind of shares of Capital Stock subject
to outstanding Awards and/or (b) the aggregate and per share Option Price of
outstanding Options and the aggregate and per share SAR Price of outstanding
SARs as required to reflect such distribution.

14.2 Reorganization in Which the Company Is the Surviving Entity Which Does not
Constitute a Change in Control

Subject to Section ‎14.3, if the Company shall be the surviving entity in any
reorganization, merger, or consolidation of the Company with one or more other
entities which does not constitute a Change in Control,

 

 

--------------------------------------------------------------------------------

 

 

 

any Award theretofore granted pursuant to the Plan shall pertain to and apply to
the Capital Stock to which a holder of the number of shares of Stock subject to
such Award would have been entitled immediately following such reorganization,
merger, or consolidation, with a corresponding proportionate adjustment of the
per share Option Price or SAR Price of any outstanding Option or SAR so that the
aggregate Option Price or SAR Price thereafter shall be the same as the
aggregate Option Price or SAR Price of the shares of Stock remaining subject to
the Option or SAR as in effect immediately prior to such reorganization, merger,
or consolidation.  Subject to any contrary language in an Award Agreement, in
another agreement with the Grantee, or as otherwise set forth in writing, any
restrictions applicable to such Award shall apply as well to any replacement
shares of Capital Stock subject to such Award, or received by the Grantee, as a
result of such reorganization, merger, or consolidation.

14.3 Change in Control in which Awards are not Assumed. 

Except as otherwise provided in the applicable Award Agreement, in another
agreement with the Grantee, or as otherwise set forth in writing, upon the
occurrence of a Change in Control in which outstanding Awards are not being
assumed or continued, the following provisions shall apply to such Award, to the
extent not assumed or continued:

(a) Immediately prior to the occurrence of such Change in Control, in each case,
all outstanding shares of Restricted Stock and all Restricted Stock Units shall
be deemed to have vested, and all shares of Stock and/or cash subject to such
Awards shall be delivered; and either of the following two (2) actions shall be
taken: 

(i) At least fifteen (15) days prior to the scheduled consummation of such
Change in Control, all Options and SARs outstanding hereunder shall become
immediately exercisable and shall remain exercisable for a period of fifteen
(15) days.  Any exercise of an Option or SAR during this fifteen (15)-day period
shall be conditioned upon the consummation of the applicable Change in Control
and shall be effective only immediately before the consummation thereof, and
upon consummation of such Change in Control, the Plan and all outstanding but
unexercised Options and SARs shall terminate, with or without consideration
(including, without limitation, consideration in accordance with clause (ii)
below) as determined by the Committee in its sole discretion.  The Committee
shall send notice of an event that shall result in such a termination to all
Persons who hold Options and SARs not later than the time at which the Company
gives notice thereof to its stockholders.

or

(ii) The Committee may elect, in its sole discretion, to cancel any outstanding
Awards of Options, SARs, Restricted Stock and/or Restricted Stock Units and pay
or deliver, or cause to be paid or delivered, to the holder thereof an amount in
cash or Capital Stock having a value (as determined by the Committee acting in
good faith), in the case of Restricted Stock and Restricted Stock Units, equal
to the formula or fixed price per share paid to holders of shares of Stock
pursuant to such Change in Control and, in the case of Options or SARs, equal to
the product of the number of shares of Stock subject to such Options or SARs
multiplied by the amount, if any, by which (x) the formula or fixed price per
share paid to holders of shares of Stock pursuant to such transaction exceeds
(y) the Option Price or SAR Price applicable to such Options or SARs.



 

 

--------------------------------------------------------------------------------

 

 

 

14.4 Change in Control in which Awards are Assumed. 

Except as otherwise provided in the applicable Award Agreement, in another
agreement with the Grantee, or as otherwise set forth in writing, upon the
occurrence of a Change in Control in which outstanding Awards are being assumed
or continued, the following provisions shall apply to such Award, to the extent
assumed or continued:

The Plan and the Options, SARs, Restricted Stock, and  Restricted Stock Units
granted under the Plan shall continue in the manner and under the terms so
provided in the event of any Change in Control to the extent that provision is
made in writing in connection with such Change in Control for the assumption or
continuation of such Options, SARs, Restricted Stock, and Restricted Stock
Units, or for the substitution for such Options, SARs, Restricted Stock, and
Restricted Stock Units of new stock options, stock appreciation rights,
restricted stock, and restricted stock units, relating to the Capital Stock of a
successor entity, or a parent or subsidiary thereof, with appropriate
adjustments as to the number of shares (disregarding any consideration that is
not common stock) and exercise prices of options and stock appreciation rights.

14.5 Adjustments.

Adjustments under this Article ‎14 related to shares of Stock or other Capital
Stock of the Company shall be made by the Committee, whose determination in that
respect shall be final, binding, and conclusive.  No fractional shares or other
securities shall be issued pursuant to any such adjustment, and any fractions
resulting from any such adjustment shall be eliminated in each case by rounding
downward to the nearest whole share.  The Committee may provide in the
applicable Award Agreement as of the Grant Date, in another agreement with the
Grantee, or otherwise in writing at any time thereafter with the consent of the
Grantee, for different provisions to apply to an Award in place of those
provided in Sections ‎14.1,  ‎14.2,  ‎14.3,  and ‎14.4.  This Article ‎14 shall
not limit the Committee’s ability to provide for alternative treatment of Awards
outstanding under the Plan in the event of a change in control event involving
the Company that is not a Change in Control.

14.6 No Limitations on Company. 

The making of Awards pursuant to the Plan shall not affect or limit in any way
the right or power of the Company to make adjustments, reclassifications,
reorganizations, or changes of its capital or business structure or to merge,
consolidate, dissolve, or liquidate, or to sell or transfer all or any part of
its business or assets (including all or any part of the business or assets of
any Subsidiary or other Affiliate) or to engage in any other transaction or
activity.

15.



GENERAL PROVISIONS

15.1 Disclaimer of Rights. 

No provision in the Plan, any Award, or any Award Agreement shall be construed
(a) to confer upon any individual the right to remain in the Service of the
Company or an Affiliate, (b) to interfere in any way with any contractual or
other right or authority of the Company or an Affiliate either to increase or
decrease the compensation or other payments to any Person at any time, or (c) to
terminate any Service or other relationship between any Person and the Company
or an Affiliate.  In addition, notwithstanding any provision of the Plan to the
contrary, unless otherwise stated in the applicable Award Agreement, in another
agreement with the Grantee, or otherwise in writing, no Award granted under the
Plan shall be affected by any change of duties or position of the Grantee
thereof, so long as such Grantee continues to provide Service.  The obligation
of the Company to pay any benefits pursuant to the Plan shall be interpreted as
a contractual obligation to pay only

 

 

--------------------------------------------------------------------------------

 

 

 

those amounts provided herein, in the manner and under the conditions prescribed
herein.  The Plan and Awards shall in no way be interpreted to require the
Company to transfer any amounts to a third-party trustee or otherwise hold any
amounts in trust or escrow for payment to any Grantee or beneficiary under the
terms of the Plan.

15.2 Nonexclusivity of the Plan. 

Neither the adoption of the Plan nor the submission of the Plan to the
stockholders of the Company for approval shall be construed as creating any
limitations upon the right and authority of the Board or the Committee to adopt
such other incentive compensation arrangements (which arrangements may be
applicable either generally to a class or classes of individuals or specifically
to a particular individual or particular individuals) as the Board or the
Committee in their discretion determine desirable.

15.3 Withholding Taxes. 

The Company or an Affiliate, as the case may be, shall have the right to deduct
from payments of any kind otherwise due to a Grantee any federal, state, or
local taxes of any kind required by Applicable Laws to be withheld with respect
to the vesting of or other lapse of restrictions applicable to an Award or upon
the issuance of any shares of Stock upon the exercise of an Option or pursuant
to any other Award.  At the time of such vesting, lapse, or exercise, the
Grantee shall pay in cash to the Company or an Affiliate, as the case may be,
any amount that the Company or such Affiliate may reasonably determine to be
necessary to satisfy such withholding obligation; provided that if there is a
same-day sale of shares of Stock subject to an Award, the Grantee shall pay such
withholding obligation on the day on which such same-day sale is
completed.  Subject to the prior approval of the Company or an Affiliate, which
may be withheld by the Company or such Affiliate, as the case may be, in its
sole discretion, the Grantee may elect to satisfy such withholding obligation,
in whole or in part, (a) by causing the Company or such Affiliate to withhold
shares of Stock otherwise issuable to the Grantee or (b) by delivering to the
Company or such Affiliate shares of Common Stock already owned by the
Grantee.  The shares of Common Stock so withheld or delivered shall have an
aggregate Fair Market Value equal to such withholding obligation.  The Fair
Market Value of the shares of   Common Stock used to satisfy such withholding
obligation shall be determined by the Company or such Affiliate as of the date
on which the amount of tax to be withheld is to be determined.  A Grantee who
has made an election pursuant to this Section ‎15.3 may satisfy such Grantee’s
withholding obligation only with shares of Common Stock that are not subject to
any repurchase, forfeiture, unfulfilled vesting, or other similar
requirements.  The maximum number of shares of Stock that may be withheld from
any Award to satisfy any federal, state, or local tax withholding requirements
upon the exercise, vesting, or lapse of restrictions applicable to any Award or
payment of shares of Stock pursuant to such Award, as applicable, may not exceed
such number of shares of Stock having a Fair Market Value equal to the minimum
statutory amount required by the Company or the applicable Affiliate to be
withheld and paid to any such federal, state, or local taxing authority with
respect to such exercise, vesting, lapse of restrictions, or payment of shares
of Stock.   

15.4 Captions. 

The use of captions in the Plan or any Award Agreement is for convenience of
reference only and shall not affect the meaning of any provision of the Plan or
such Award Agreement.

15.5 Construction.

Unless the context otherwise requires, all references in the Plan to “including”
shall mean “including without limitation.”



 

 

--------------------------------------------------------------------------------

 

 

 

15.6 Other Provisions. 

Each Award granted under the Plan may contain such other terms and conditions
not inconsistent with the Plan as may be determined by the Committee, in its
sole discretion.

15.7 Number and Gender. 

With respect to words used in the Plan, the singular form shall include the
plural form, and the masculine gender shall include the feminine gender, as the
context requires.

15.8 Severability. 

If any provision of the Plan or any Award Agreement shall be determined to be
illegal or unenforceable by any court of law in any jurisdiction, the remaining
provisions hereof and thereof shall be severable and enforceable in accordance
with their terms, and all provisions shall remain enforceable in any other
jurisdiction.

15.9 Governing Law. 

The validity and construction of the Plan and the instruments evidencing the
Awards hereunder shall be governed by, and construed and interpreted in
accordance with, the laws of the State of Delaware, other than any conflicts or
choice of law rule or principle that might otherwise refer construction or
interpretation of the Plan and the instruments evidencing the Awards granted
hereunder to the substantive laws of any other jurisdiction.

15.10 Section 409A of the Code. 

The Plan is intended to comply with Code Section 409A to the extent subject
thereto, and, accordingly, to the maximum extent permitted, the Plan will be
interpreted and administered to be in compliance with Code Section 409A.  Any
payments described in the Plan that are due within the Short-Term Deferral
Period will not be treated as deferred compensation unless Applicable Laws
require otherwise.  Notwithstanding any provision of the Plan to the contrary,
to the extent required to avoid accelerated taxation and tax penalties under
Code Section 409A, amounts that would otherwise be payable and benefits that
would otherwise be provided pursuant to the Plan during the six (6)-month period
immediately following the Grantee’s Separation from Service will instead be paid
on the first payroll date after the six (6)-month anniversary of the Grantee’s
Separation from Service (or the Grantee’s death, if earlier).

Furthermore, notwithstanding anything in the Plan to the contrary, in the case
of an Award that is characterized as deferred compensation under Code
Section 409A, and pursuant to which settlement and delivery of the cash or
shares of Stock subject to the Award is triggered based on a Change in Control,
in no event will a Change in Control be deemed to have occurred for purposes of
such settlement and delivery of cash or shares of Stock if the transaction is
not also a “change in the ownership or effective control of” the Company or “a
change in the ownership of a substantial portion of the assets of” the Company
as determined under Treasury Regulation Section 1.409A-3(i)(5) (without regard
to any alternative definition thereunder).  If an Award characterized as
deferred compensation under Code Section 409A is not settled and delivered on
account of the provision of the preceding sentence, the settlement and delivery
shall occur on the next succeeding settlement and delivery triggering event that
is a permissible triggering event under Code Section 409A.  No provision of this
paragraph shall in any way affect the determination of a Change in Control for
purposes of vesting in an Award that is characterized as deferred compensation
under Code Section 409A.



 

 

--------------------------------------------------------------------------------

 

 

 

Notwithstanding the foregoing, neither the Company nor the Committee will have
any obligation to take any action to prevent the assessment of any excise tax or
penalty on any Grantee under Code Section 409A, and neither the Company or an
Affiliate nor the Board or the Committee will have any liability to any Grantee
for such tax or penalty.

15.11 Limitation on Liability.

No member of the Board or the Committee shall be liable for any action or
determination made in good faith with respect to the Plan, any Award, or any
Award Agreement.  Notwithstanding any provision of the Plan to the contrary,
neither the Company, an Affiliate, the Board, the Committee, nor any person
acting on behalf of the Company, an Affiliate, the Board, or the Committee will
be liable to any Grantee or to the estate or beneficiary of any Grantee or to
any other holder of an Award under the Plan by reason of any acceleration of
income, or any additional tax (including any interest and penalties), asserted
by reason of the failure of an Award to satisfy the requirements of Code Section
422 or Code Section 409A or by reason of Code Section 4999, or otherwise
asserted with respect to the Award; provided, that this Section ‎15.11 shall not
affect any of the rights or obligations set forth in an applicable agreement
between the Grantee and the Company or an Affiliate.

************

 

 

--------------------------------------------------------------------------------